[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT            FILED
                        ________________________ U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                              No. 05-16054                   JULY 27, 2006
                          Non-Argument Calendar            THOMAS K. KAHN
                                                                CLERK
                        ________________________

                 D. C. Docket No. 05-00085-CR-T-30-TGW

UNITED STATES OF AMERICA,


                                                       Plaintiff-Appellee,

                                   versus

ELKIN HERNAN DUARTE MUNOZ,

                                                       Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                              (July 27, 2006)

Before DUBINA, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Elkin Hernan Duarte Munoz appeals his sentence of 135 months of
imprisonment for drug trafficking. He argues that he was entitled to a minor role

adjustment and his sentence was unreasonable. We affirm.

      Officers of the United States Coast Guard arrested Munoz, who is not a

citizen of our country, on a vessel that was subject to the jurisdiction of the United

States and contained eleven crew members and over 8000 pounds of cocaine.

Munoz pleaded guilty of possession with the intent to distribute five or more

kilograms of cocaine and conspiracy to possess with the intent to distribute five or

more kilograms of cocaine. 46 U.S.C. app. § 1903(a), (g) & (j); 21 U.S.C. §

960(b)(1)(B)(ii); 18 U.S.C. § 2. The district court declined to award Munoz a

minor role adjustment under section 3B1.2(b) of the sentencing guidelines and

sentenced Munoz to 135 months of imprisonment. The statutory maximum

penalty for his offenses was life imprisonment, 21 U.S.C. § 960(b)(1)(B), and the

range under the advisory sentencing guidelines was 135 to 168 months of

imprisonment.

      Munoz challenges his sentence on three grounds. First, he argues that he

was entitled to a minor role adjustment. Second, he argues that his sentence was

too severe under section 2D1.1(a)(3) of the sentencing guidelines, which provides

for a decrease in a base offense level. Third, he argues that the hardships

associated with his involuntary status as an illegal alien make his sentence



                                           2
unreasonable and create an unwarranted sentencing disparity.

         We review determinations about a defendant’s role in an offense for clear

error. United States v. De Varon, 175 F.3d 930, 937 (11th Cir. 1999) (en banc).

We review applications of the sentencing guidelines de novo. United States v.

Gibson, 434 F.3d 1234, 1243 (11th Cir. 2006). We review final sentences for

reasonableness. United States v. Winingear, 422 F.3d 1241, 1244–45 (11th Cir.

2005).

         Munoz’s arguments fail. First, Munoz was held accountable for drug

trafficking offenses involving over 8000 pounds of cocaine, and his role in those

offenses was not minor. De Varon, 175 F.3d at 940–42. Second, section

2D1.1(a)(3) of the sentencing guidelines provides for a reduction in a base offense

level only “if [] the defendant receives an adjustment under § 3B1.2” for a minor

role in the offense. U.S.S.G. § 2D1.1(a)(3). Third, Munoz’s sentence at the low

end of the range under the sentencing guidelines was reasonable, and hardships

associated with his status as an illegal alien did not create an unwarranted

sentencing disparity.

         Munoz’s sentence is

         AFFIRMED.




                                           3